Exhibit 10.1
 

 
$300,000,000


LADDER CAPITAL FINANCE HOLDINGS LLLP


LADDER CAPITAL FINANCE CORPORATION


5.875% Senior Notes due 2021


Purchase Agreement
 
July 29, 2014
Deutsche Bank Securities Inc.



 
As Representative of the

 
several Initial Purchasers listed

 
on Schedule 1 hereto

c/o Deutsche Bank Securities Inc.
60 Wall Street, 4th Floor
New York, New York 10005
 
Ladies and Gentlemen:
 
Ladder Capital Finance Holdings LLLP, a Delaware limited liability limited
partnership (the “Company”), and Ladder Capital Finance Corporation, a Delaware
corporation and wholly owned subsidiary of the Company (the “Co-Issuer” and,
together with the Company, the “Issuers”), jointly and severally, propose to
issue and sell to the several initial purchasers listed on Schedule 1 hereto
(the “Initial Purchasers”), for whom you are acting as representative (the
“Representative”), $300,000,000 principal amount of their 5.875% Senior Notes
due 2021 (the “Securities”). The Securities will be issued pursuant to an
Indenture to be dated as of August 1, 2014 (the “Indenture”) among the Issuers,
Wilmington Trust, National Association, as trustee (the “Trustee”), and the
guarantors listed on Schedule 2 hereto (the “Guarantors”), including Ladder
Capital Corp, a Delaware corporation (the “Parent Guarantor,” and, together with
the other Guarantors and the Issuers, the “Ladder Parties”), the direct and
indirect parent of the Company and the Co-Issuer, respectively.
 
The Securities will be sold to the Initial Purchasers without being registered
under the Securities Act of 1933, as amended (the “Securities Act”), in reliance
upon an exemption therefrom. The Issuers have prepared a preliminary offering
memorandum, dated July 29, 2014 (the “Preliminary Offering Memorandum”), and
will prepare an offering memorandum, dated the date hereof (the “Offering
Memorandum”), setting forth information concerning the Issuers and the
Securities. Copies of the Preliminary Offering Memorandum have been, and copies
of the Offering Memorandum will be, delivered by the Issuers to the Initial
Purchasers pursuant to the terms of this purchase agreement (the “Agreement”).
The Issuers hereby confirm that they have authorized the use of the Preliminary
Offering Memorandum, the other Time of Sale Information (as defined below) and
the Offering Memorandum in connection with the offering and resale of the
Securities by the Initial Purchasers in the manner contemplated by this
Agreement. Capitalized terms used but not defined herein shall have the meanings
given to such terms in the Preliminary Offering Memorandum.
 
 
 

--------------------------------------------------------------------------------

 
 
At or prior to the time when sales of the Securities were first made (the “Time
of Sale”), the following information shall have been prepared (collectively, the
“Time of Sale Information”): the Preliminary Offering Memorandum, as
supplemented and amended by the written communications listed on Annex A hereto.
 
References herein to the Preliminary Offering Memorandum, the Time of Sale
Information and the Offering Memorandum shall be deemed to refer to and include
any document incorporated by reference therein and any reference to “amend,”
“amendment” or “supplement” with respect to the Preliminary Offering Memorandum
or the Offering Memorandum shall be deemed to refer to and include any documents
filed after such date and incorporated by reference therein.
 
The Ladder Parties hereby confirm their agreement with the several Initial
Purchasers concerning the purchase and resale of the Securities, as follows:
 
1.             Purchase and Resale of the Securities.
 
(a)           On the basis of the representations, warranties and agreements set
forth herein and subject to the conditions set forth herein, the Issuers agree
to issue and sell the Securities to the several Initial Purchasers as provided
in this Agreement, and each Initial Purchaser, on the basis of the
representations, warranties and agreements set forth herein and subject to the
conditions set forth herein, agrees, severally and not jointly, to purchase from
the Issuers the respective principal amount of Securities set forth opposite
such Initial Purchaser’s name on Schedule 1 hereto at a price equal to 98.75% of
the principal amount thereof plus accrued interest, if any, from August 1, 2014
to the Closing Date. The Issuers will not be obligated to deliver any of the
Securities except upon payment for all the Securities to be purchased as
provided herein.
 
(b)           The Issuers understand that the Initial Purchasers intend to offer
the Securities for resale on the terms set forth in the Time of Sale
Information. Each Initial Purchaser, severally and not jointly, represents,
warrants and agrees that:
 
(i)             it is a qualified institutional buyer within the meaning of Rule
144A under the Securities Act (a “QIB”) and an accredited investor within the
meaning of Rule 501(a) of Regulation D under the Securities Act (“Regulation
D”);
 
(ii)            it has not solicited offers for, or offered or sold, and will
not solicit offers for, or offer or sell, the Securities by means of any form of
general solicitation or general advertising within the meaning of Rule 502(c) of
Regulation D or in any manner involving a public offering within the meaning of
Section 4(a)(2) of the Securities Act; and
 
(iii)           it has not solicited offers for, or offered or sold, and will
not solicit offers for, or offer or sell, the Securities as part of its initial
offering except:
 
(A)         within the United States to persons whom it reasonably believes to
be QIBs in transactions pursuant to Rule 144A under the Securities Act (“Rule
144A”) and in connection with each such sale, it has taken or will take
reasonable steps to ensure that the purchaser of the Securities is aware that
such sale is being made in reliance on Rule 144A; or
 
(B)          in accordance with the restrictions set forth in Annex C hereto.
 
 
2

--------------------------------------------------------------------------------

 
 
(c)            Each Initial Purchaser acknowledges and agrees that the Issuers
and, for purposes of the “no registration” opinions to be delivered to the
Initial Purchasers pursuant to Sections 6(f) and 6(g), counsel for the Issuers
and counsel for the Initial Purchasers, respectively, may rely upon the accuracy
of the representations and warranties of the Initial Purchasers, and compliance
by the Initial Purchasers with their agreements, contained in paragraph (b)
above (including Annex C hereto), and each Initial Purchaser hereby consents to
such reliance.
 
(d)           The Issuers acknowledge and agree that the Initial Purchasers may
offer and sell Securities to or through any affiliate of an Initial Purchaser
and that any such affiliate may offer and sell Securities purchased by it to or
through any Initial Purchaser; provided, that such offers and sales shall be
made in accordance with the provisions of this Agreement.
 
(e)           The Ladder Parties acknowledge and agree that each Initial
Purchaser is acting solely in the capacity of an arm’s length contractual
counterparty to the Ladder Parties with respect to the offering of Securities
contemplated hereby (including in connection with determining the terms of the
offering) and not as a financial advisor or a fiduciary to, or an agent of, the
Ladder Parties or any other person. Additionally, neither the Representative nor
any other Initial Purchaser is advising the Ladder Parties or any other person
as to any legal, tax, investment, accounting or regulatory matters in any
jurisdiction. The Ladder Parties shall consult with their own advisors
concerning such matters and shall be responsible for making their own
independent investigation and appraisal of the transactions contemplated hereby,
and neither the Representative nor any other Initial Purchaser shall have any
responsibility or liability to the Ladder Parties with respect thereto. Any
review by the Representative or any Initial Purchaser of the Ladder Parties and
the transactions contemplated hereby or other matters relating to such
transactions will be performed solely for the benefit of the Representative or
such Initial Purchaser, as the case may be, and shall not be on behalf of the
Ladder Parties or any other person.
 
2.             Payment and Delivery.
 
(a)           Payment for and delivery of the Securities will be made at the
offices of Skadden, Arps, Slate, Meagher & Flom LLP at 10:00 A.M., New York City
time, on August 1, 2014, or at such other time or place on the same or such
other date, not later than the fifth business day thereafter, as the
Representative and the Issuers may agree upon in writing. The time and date of
such payment and delivery is referred to herein as the “Closing Date.”
 
(b)           Payment for the Securities shall be made by wire transfer in
immediately available funds to the account(s) specified by the Company to the
Representative against delivery to the nominee of The Depository Trust Company
(“DTC”), for the account of the Initial Purchasers, of one or more global notes
representing the Securities (collectively, the “Global Note”), with any transfer
taxes payable in connection with the sale of the Securities duly paid by the
Issuers. The Global Note will be made available for inspection by the
Representative not later than 1:00 P.M., New York City time, on the business day
prior to the Closing Date.
 
3.             Representations and Warranties of the Ladder Parties. The Ladder
Parties jointly and severally represent and warrant to each Initial Purchaser
that:
 
(a)           Preliminary Offering Memorandum, Time of Sale Information and
Offering Memorandum. The Preliminary Offering Memorandum, as of its date, did
not, the Time of Sale Information, at the Time of Sale, did not, and at the
Closing Date, will not, and the Offering Memorandum, in the form first used by
the Initial Purchasers to confirm sales of the Securities and as of the Closing
Date, will not, contain any untrue statement of a material fact or omit to state
a material fact necessary in order to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that
the Ladder Parties make no representation or warranty with respect to any
statements or omissions made in reliance upon and in conformity with information
relating to any Initial Purchaser furnished to the Ladder Parties in writing by
or on behalf of such Initial Purchaser through the Representative expressly for
use in the Preliminary Offering Memorandum, the Time of Sale Information or the
Offering Memorandum.
 
 
3

--------------------------------------------------------------------------------

 
 
(b)           Additional Written Communications. The Ladder Parties (including
their agents and representatives, other than the Initial Purchasers in their
capacity as such) have not prepared, made, used, authorized, approved or
referred to and will not prepare, make, use, authorize, approve or refer to any
written communication that constitutes an offer to sell or solicitation of an
offer to buy the Securities (each such communication by the Ladder Parties or
their agents and representatives (other than a communication referred to in
clauses (i), (ii) and (iii) below), a “Ladder Written Communication”) other than
(i) the Preliminary Offering Memorandum, (ii) the Offering Memorandum, (iii) the
documents listed on Annex A hereto, including a term sheet substantially in the
form of Annex B hereto, which constitute part of the Time of Sale Information
and (iv) any electronic road show or other written communications, in each case
used in accordance with Section 4(c). Each such Ladder Written Communication,
when taken together with the Time of Sale Information at the Time of Sale, did
not, and at the Closing Date will not, contain any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that the Ladder Parties make no representation
and warranty with respect to any statements or omissions made in each such
Ladder Written Communication in reliance upon and in conformity with information
relating to any Initial Purchaser furnished to the Ladder Parties in writing by
or on behalf of such Initial Purchaser through the Representative expressly for
use in any Ladder Written Communication. Any information in a Ladder Written
Communication that is not otherwise included in the Time of Sale Information and
the Offering Memorandum does not conflict with the information contained in the
Time of Sale Information or the Offering Memorandum.
 
(c)           Incorporated Documents. The documents incorporated by reference in
each of the Time of Sale Information and the Offering Memorandum, when filed
with the Securities and Exchange Commission (the “Commission”), complied as to
form in all material respects with the requirements of the Exchange Act, and the
rules and regulations of the Commission thereunder, and did not and will not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading; and
any further documents so filed and incorporated by reference in the Time of Sale
Information or the Offering Memorandum, when such documents are filed with the
Commission, will conform in all material respects to the requirements of the
Exchange Act and shall not contain an untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading.
 
 
4

--------------------------------------------------------------------------------

 
 
(d)           Financial Statements. The financial statements and the related
notes thereto included or incorporated by reference in each of the Time of Sale
Information and the Offering Memorandum present fairly in all material respects
the financial position of the Parent Guarantor and its subsidiaries, on a
consolidated basis, as of the dates indicated and the results of their
operations and the changes in their cash flows for the periods specified; such
financial statements have been prepared in conformity with generally accepted
accounting principles applied on a consistent basis throughout the periods
covered thereby; and the other financial information included or incorporated by
reference in each of the Time of Sale Information and the Offering Memorandum
has been derived from the accounting records of the Parent Guarantor and its
subsidiaries and presents fairly in all material respects the information shown
thereby. The selected historical consolidated financial information and the
summary consolidated financial information included or incorporated by reference
in each of the Time of Sale Information and the Offering Memorandum present
fairly in all material respects the information shown therein and have been
compiled on a basis consistent with that of the audited or unaudited, as
applicable, financial statements included therein and comply with the
Commission’s rules and guidelines with respect thereto. All disclosures included
or incorporated by reference in each of the Time of Sale Information and the
Offering Memorandum regarding “non-GAAP financial measures,” as such term is
defined by Commission rules and regulations, comply with Regulation G of the
Exchange Act and Item 10 of Regulation S-K of the Act to the extent applicable.
The Ladder Parties and their subsidiaries do not have any material liabilities
or obligations, direct or contingent, including any off-balance sheet
obligations or any “variable interest entities” within the meaning of Financial
Accounting Standards Board Interpretation No. 46, not disclosed in the Time of
Sale Information and the Offering Memorandum. There are no financial statements,
historical or pro forma, that would be required to be included in the Time of
Sale Information or the Offering Memorandum if the Securities were being
registered with the Commission under the Securities Act, that are not included
as would be required. The interactive data in eXtensible Business Reporting
Language included or incorporated by reference in the Offering Memorandum and
the Time of Sale Information fairly present the information called for in all
material respects and have been prepared in accordance with the Commission’s
rules and guidelines applicable thereto.
 
(e)           No Material Adverse Change. Since the date of the most recent
financial statements of the Parent Guarantor included or incorporated by
reference in each of the Time of Sale Information and the Offering Memorandum
(i) other than the secured funding advances received by Tuebor Captive Insurance
Company LLC under its membership in the Federal Home Loan Bank, reductions in
capital stock related to the payment of taxes on newly vested shares under the
terms of certain employment agreements, and the Company’s regular quarterly tax
distributions to its partners, there have not been any changes in the capital
stock or long-term debt of the Ladder Parties or any of their subsidiaries, or
any dividend or distribution of any kind declared, set aside for payment, paid
or made by any of the Ladder Parties on any class of capital stock, or any
material adverse change, or any development involving a prospective material
adverse change, in or affecting the business, properties, financial position,
results of operations or prospects of the Ladder Parties and their subsidiaries
taken as a whole; (ii) none of the Ladder Parties nor any of their subsidiaries
have entered into any transactions or agreements that are material to them taken
as a whole or incurred any liabilities or obligations, direct or contingent,
that are material to them taken as a whole; and (iii) none of the Ladder Parties
nor any of their subsidiaries have sustained any loss or interference with their
businesses that is material to the Ladder Parties and their subsidiaries taken
as a whole that is either from fire, explosion, flood or other calamity, whether
or not covered by insurance, or from any labor disturbance or dispute or any
action, order or decree of any court or arbitrator or governmental or regulatory
authority, except in each case as otherwise disclosed in each of the Time of
Sale Information and the Offering Memorandum.
 
(f)           Organization and Good Standing. The Ladder Parties and each of
their subsidiaries have been duly organized and are validly existing and in good
standing under the laws of their respective jurisdictions of organization, are
duly qualified to do business and are in good standing in each jurisdiction in
which their respective ownership or lease of property or the conduct of their
respective businesses requires such qualification, and have all power and
authority necessary to own or hold their respective properties and to conduct
the businesses in which they are engaged, except where the failure to be so
qualified, in good standing or have such power or authority would not,
individually or in the aggregate, be reasonably expected to have a material
adverse effect on the business, properties, financial position, results of
operations or prospects of the Ladder Parties and their subsidiaries taken as a
whole or on the performance by the Ladder Parties of their obligations under
this Agreement and the Securities (a “Material Adverse Effect”). The Parent
Guarantor does not own or control, directly or indirectly, any corporation,
association or other entity other than the subsidiaries listed on Schedule 3 to
this Agreement.
 
 
5

--------------------------------------------------------------------------------

 
 
(g)           Capitalization. The Parent Guarantor has an authorized
capitalization as set forth in each of the Time of Sale Information and the
Offering Memorandum under the heading “Capitalization”; and all the outstanding
shares of capital stock or other equity interests of each subsidiary of the
Parent Guarantor have been duly and validly authorized and issued, are fully
paid and non-assessable and are owned, to the extent of the Parent Guarantor’s
ownership interest, directly or indirectly by the Parent Guarantor, free and
clear of any lien, charge, encumbrance, security interest, restriction on voting
or transfer (other than transfer restrictions imposed under applicable
securities laws) or any other claim of any third party (collectively, “Liens”),
except as otherwise disclosed in each of the Time of Sale Information and the
Offering Memorandum.
 
(h)           Due Authorization. Each of the Ladder Parties and the Guarantors
has the full right, power and authority to execute and deliver this Agreement,
the Securities and the Indenture (collectively, the “Transaction Documents”) to
which it is a party and to perform its respective obligations hereunder or
thereunder; and all action required to be taken for the due and proper
authorization, execution and delivery of each of the Transaction Documents and
the consummation of the transactions contemplated thereby has been duly and
validly taken.
 
(i)            The Indenture. The Indenture has been duly authorized by each of
the Ladder Parties and on the Closing Date will be duly executed and delivered
by each of the Ladder Parties and, when duly executed and delivered in
accordance with its terms by each of the parties thereto, will constitute a
valid and legally binding agreement of each of the Ladder Parties enforceable
against each of the Ladder Parties in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, fraudulent conveyance,
reorganization, moratorium, insolvency or similar laws affecting the enforcement
of creditors’ rights generally or by equitable principles (whether considered in
a proceeding in equity or law) relating to enforceability (collectively, the
“Enforceability Exceptions”).
 
(j)            Authorization of the Securities. The Securities have been duly
authorized by each of the Issuers and, when duly executed, authenticated, issued
and delivered as provided in the Indenture and paid for as provided herein, will
be duly and validly issued and outstanding and will constitute valid and legally
binding obligations of each of the Issuers enforceable against each of the
Issuers in accordance with their terms, subject to the Enforceability
Exceptions, and will be entitled to the benefits of the Indenture.
 
(k)           Authorization of the Guarantees. The guarantees of the Guarantors
under the Indenture (the “Guarantees”) have been duly authorized. When the
Securities are executed and authenticated and the Guarantees are executed and
delivered in accordance with the provisions of the Indenture, the Guarantees
will have been duly executed, issued and delivered and will constitute valid and
binding obligations of each Guarantor, enforceable against each Guarantor in
accordance with their terms, subject to the Enforceability Exceptions, and will
be entitled to the benefits of the Indenture.
 
 
6

--------------------------------------------------------------------------------

 
 
(l)            Purchase Agreement. This Agreement has been duly authorized,
executed and delivered by each of the Ladder Parties.
 
(m)          Descriptions of the Transaction Documents. Each Transaction
Document conforms or will conform as of the Closing Date in all material
respects to the description thereof contained in each of the Time of Sale
Information and the Offering Memorandum.
 
(n)           No Violation or Default. None of the Ladder Parties nor any of
their subsidiaries is (i) in violation of its charter or by-laws or similar
organizational documents; (ii) in default, and no event has occurred that, with
notice or lapse of time or both, would constitute such a default, in the due
performance or observance of any term, covenant or condition contained in any
lease, indenture, mortgage, deed of trust, loan agreement or other contract,
agreement, instrument or obligation to which any of the Ladder Parties or any of
their subsidiaries is a party or by which any of the Ladder Parties or any of
their subsidiaries is bound or to which any property, right or asset of any of
the Ladder Parties or any of their subsidiaries is subject; or (iii) in
violation of any law or statute or any judgment, order, rule or regulation of
any court or arbitrator or governmental or regulatory authority, except, in the
case of clauses (ii) and (iii) above, for any such default or violation that
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
 
(o)           No Conflicts. The execution, delivery and performance by the
Ladder Parties of each of the Transaction Documents to which each is a party,
the issuance and sale of the Securities and compliance by each of the Ladder
Parties with the terms thereof and the consummation of the transactions
contemplated by the Transaction Documents do not and will not (i) conflict with
or result in a breach or violation of any of the terms or provisions of, or
constitute a default under, result in the termination, modification or
acceleration of, or result in the creation or imposition of any lien, charge or
encumbrance upon any property, right or asset of any such party or its
subsidiaries pursuant to any lease, indenture, mortgage, deed of trust, loan
agreement or other contract, agreement, instrument or obligation to which such
entity is a party or by which it is bound or to which any of its properties,
rights or assets is subject, (ii) result in any violation of the provisions of
the charter or by-laws or similar organizational documents of any such entity or
(iii) result in the violation of any law or statute or any judgment, order, rule
or regulation of any court or arbitrator or governmental or regulatory
authority, except, in the case of clauses (i) and (iii) above, for any such
conflict, breach, violation, default, lien, charge or encumbrance that would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
 
(p)           No Consents Required. No consent, approval, authorization, order,
registration or qualification of or with any court or arbitrator or governmental
or regulatory authority is required for the execution, delivery and performance
by each of the Ladder Parties of each of the Transaction Documents to which it
is a party, the issuance and sale of the Securities and compliance by each of
the Ladder Parties with the terms thereof and the consummation of the
transactions contemplated by the Transaction Documents, except for such
consents, approvals, authorizations, orders and registrations or qualifications
as may be required under applicable state securities laws in connection with the
purchase and resale of the Securities by the Initial Purchasers.
 
 
7

--------------------------------------------------------------------------------

 
 
(q)           Legal Proceedings. Except as described in each of the Time of Sale
Information and the Offering Memorandum, there are no legal, governmental or
regulatory investigations, actions, demands, claims, suits, arbitrations,
inquiries or proceedings (“Actions”) pending, to which any of the Ladder Parties
or any of their subsidiaries is a party, or, to the knowledge of the Ladder
Parties, to which any of the Ladder Parties or any of their subsidiaries would
reasonably be expected to become a party, or to which any property, right or
asset of any of the Ladder Parties or any of their subsidiaries is, or, to the
knowledge of the Ladder Parties, would reasonably be expected to be subject
that, individually or in the aggregate, if determined adversely to such entity,
based on the knowledge of the Ladder Parties, would reasonably be expected to
have a Material Adverse Effect; and, to the actual knowledge of the Ladder
Parties, no such Actions are contemplated or threatened by any governmental or
regulatory authority or by others.
 
(r)            Independent Accountants. PricewaterhouseCoopers LLP, who has
certified certain financial statements of the Parent Guarantor and its
subsidiaries, is an independent registered public accounting firm, with respect
to the Parent Guarantor and its subsidiaries, as required by the Securities Act
and within the applicable rules and regulations adopted by the Commission and
the Public Company Accounting Oversight Board (United States).
 
(s)           Real and Personal Property. Except as disclosed in each of the
Time of Sale Information and the Offering Memorandum, the Ladder Parties and
their subsidiaries have good and marketable title in fee simple to, or have
valid rights to lease or otherwise use, all items of real and personal property
that are material to their respective businesses, in each case free and clear of
all liens, encumbrances, claims and defects and imperfections of title except
those that (i) do not materially interfere with the use made and proposed to be
made of such property by the Ladder Parties and their subsidiaries or (ii) would
not reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect.
 
(t)            Intellectual Property. Except as would not individually or in the
aggregate be reasonably be expected to have a Material Adverse Effect and except
as disclosed in each of the Time of Sale Information and the Offering
Memorandum, (i) the Ladder Parties and their subsidiaries own or have the right
to use all patents, patent applications, trademarks, service marks, trade names,
trademark registrations, service mark registrations, domain names and other
source indicators, copyrights and copyrightable works, know-how, trade secrets,
systems, procedures, proprietary or confidential information and all other
worldwide intellectual property, industrial property and proprietary rights
(collectively, “Intellectual Property”) used in the conduct of their respective
businesses; (ii) the Ladder Parties and their subsidiaries’ conduct of their
respective businesses does not infringe, misappropriate or otherwise violate any
Intellectual Property of any person; (iii) the Ladder Parties and their
subsidiaries have not received any written notice of any claim relating to
Intellectual Property; and (iv) to the actual knowledge of the Ladder Parties,
the Intellectual Property of the Ladder Parties and their subsidiaries is not
being infringed, misappropriated or otherwise violated by any person.
 
(u)           No Undisclosed Relationships. No relationship, direct or indirect,
exists between or among the Ladder Parties or any of their subsidiaries, on the
one hand, and the directors, officers, stockholders or other affiliates of the
Ladder Parties or any of their subsidiaries, on the other, that would be
required by the Securities Act to be described in a registration statement on
Form S-1 to be filed with the Commission and that is not so described in each of
the Time of Sale Information and the Offering Memorandum.
 
(v)           Investment Company Act. Neither the Ladder Parties nor any of
their subsidiaries are, and, after giving effect to the offering and sale of the
Securities and the application of the proceeds thereof as described in each of
the Time of Sale Information and the Offering Memorandum, none of them will be,
an “investment company” required to be registered as such within the meaning of
the Investment Company Act of 1940, as amended, and the rules and regulations of
the Commission thereunder (collectively, the “Investment Company Act”).
 
 
8

--------------------------------------------------------------------------------

 
 
(w)          Taxes. The Ladder Parties and their subsidiaries have paid all
federal, state and other material taxes and filed all federal, state and other
material tax returns required to be paid or filed through the date hereof; and
except as otherwise disclosed in each of the Time of Sale Information and the
Offering Memorandum, there are no material tax deficiencies that have been, or
could reasonably be expected to be, asserted against any of the Ladder Parties
or any of their subsidiaries or any of their respective properties or assets
(except for such taxes that are not delinquent or that are being contested in
good faith and by proper proceedings, and against which adequate reserves are
being maintained in accordance with generally accepted accounting principles).
 
(x)            Licenses and Permits. Except where the failure to possess or make
the same would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect, the Ladder Parties and their subsidiaries
possess all licenses, sub-licenses, certificates, permits and other
authorizations issued by, and have made all declarations and filings with, the
appropriate federal, state, local or foreign governmental or regulatory
authorities that are necessary for the ownership or lease of their respective
properties or the conduct of their respective businesses as described in each of
the Time of Sale Information and the Offering Memorandum; and except as
described in each of the Time of Sale Information and the Offering Memorandum,
neither any of the Ladder Parties nor any of their subsidiaries have received
written notice of any revocation or modification of any such license,
sub-license, certificate, permit or authorization or have any reason to believe
that any such license, certificate, permit or authorization will not be renewed
in the ordinary course.
 
(y)           No Labor Disputes. No labor disturbance by or dispute with
employees of any of the Ladder Parties or any of their subsidiaries exists or,
to the actual knowledge of the Ladder Parties, is contemplated or threatened,
except as would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.
 
(z)            Compliance with Environmental Laws. Except as disclosed in each
of the Time of Sale Information and the Offering Memorandum, (i) the Ladder
Parties and their subsidiaries (x) are, and at all prior times were, in
compliance with any and all applicable federal, state, local and foreign laws,
rules, regulations, requirements, decisions and orders relating to the
protection of human health or safety, the environment, natural resources,
hazardous or toxic substances or wastes, pollutants or contaminants
(collectively, “Environmental Laws”), (y) have received and are in compliance
with all permits, licenses, certificates or other authorizations or approvals
required of them under applicable Environmental Laws to conduct their respective
businesses, and (z) have not received written notice of any actual or potential
liability under or relating to any Environmental Laws, including for the
investigation or remediation of any disposal or release of hazardous or toxic
substances or wastes, pollutants or contaminants that would with respect to
clause (x), (y) or (z), individually or in the aggregate, be reasonably expected
to have a Material Adverse Effect, and have no actual knowledge of any event or
condition that would reasonably be expected to result in any such notice; (ii)
there are no costs or liabilities associated with Environmental Laws of or
relating to the Ladder Parties or their subsidiaries, except in the case of each
of (i) and (ii) above, for any such failure to comply, or failure to receive
required permits, licenses or approvals, or cost or liability, as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect; and (iii) except as described in each of the Time of Sale
Information and the Offering Memorandum, (x) there are no proceedings that are
pending, or, to the actual knowledge of the Ladder Parties, that are
contemplated or threatened, against any of the Ladder Parties or any of their
subsidiaries under any Environmental Laws in which a governmental entity is also
a party, other than such proceedings regarding which would not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect, (y)
the Ladder Parties and their subsidiaries are not aware of any issues regarding
compliance with Environmental Laws, or liabilities or other obligations under
Environmental Laws or concerning hazardous or toxic substances or wastes,
pollutants or contaminants that would, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, and (z) none of the
Ladder Parties and their subsidiaries anticipate material capital expenditures
relating to any Environmental Laws that would, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
 
 
9

--------------------------------------------------------------------------------

 
 
(aa)         Compliance with ERISA. (i) Each employee benefit plan, within the
meaning of Section 3(3) of the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”), for which the Parent Guarantor or any member of its
“Controlled Groups” (defined as any organization which is a member of a
controlled group of corporations within the meaning of Section 414 of the
Internal Revenue Code of 1986, as amended (the “Code”)) would have any liability
(each, a “Plan”) has been maintained in compliance with its terms and the
requirements of any applicable statutes, orders, rules and regulations,
including but not limited to ERISA and the Code; (ii) no prohibited transaction,
within the meaning of Section 406 of ERISA or Section 4975 of the Code, has
occurred with respect to any Plan excluding transactions effected pursuant to a
statutory or administrative exemption; (iii) for each Plan that is subject to
the funding rules of Section 412 of the Code or Section 302 of ERISA, no Plan
has failed (whether or not waived), or is reasonably expected to fail, to
satisfy the minimum funding standards (within the meaning of Section 302 of
ERISA or Section 412 of the Code) applicable to such Plan; (iv) no Plan is, or
is reasonably expected to be, in “at risk status” (within the meaning of Section
430 of the Code or Section 303(i) of ERISA) or “endangered status” or “critical
status” (within the meaning of Section 430 of the Code or Section 305 of ERISA);
(v) the fair market value of the assets of each Plan exceeds the present value
of all benefits accrued under such Plan (determined based on those assumptions
used to fund such Plan); (vi) no “reportable event” (within the meaning of
Section 4043(c) of ERISA) has occurred or is reasonably expected to occur (other
than an event for which the 30 day notice period is waived by regulation); (vii)
each Plan that is intended to be qualified under Section 401(a) of the Code is
so qualified and nothing has occurred, whether by action or by failure to act,
which would cause the loss of such qualification; and (viii) none of the Ladder
Parties or any member of their respective Controlled Groups have incurred, nor
reasonably expects to incur, any liability under Title IV of ERISA (other than
administrative expenses, contributions to the Plan or premiums to the PBGC, in
the ordinary course and without default) in respect of a Plan (including a
“multiemployer plan,” within the meaning of Section 4001(a)(3) of ERISA), except
in each case with respect to the events or conditions set forth in (i) through
(viii) hereof, as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. No assets of the Ladder Parties
constitute “plan assets” within the meaning of 29 C.F.R. Section 2510.3-101, as
modified by Section 3(42) of ERISA.
 
(bb)         Accounting Controls. The Parent Guarantor and its subsidiaries
maintain systems of “internal control over financial reporting,” as defined in
Rule 13a-15(f) of the Exchange Act, that comply with the requirements of the
Exchange Act and that have been designed by, or under the supervision of, their
respective principal executive and principal financial officers, or persons
performing similar functions, to provide reasonable assurance regarding the
reliability of financial reporting and the preparation of financial statements
for external purposes in accordance with generally accepted accounting
principles, including, but not limited to, internal accounting controls
sufficient to provide reasonable assurance that (i) transactions are executed in
accordance with management’s general or specific authorizations; (ii)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles and to
maintain asset accountability; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences; and (v) interactive data in eXtensible Business Reporting Language
included or incorporated by reference in the Offering Memorandum and the Time of
Sale Information fairly present the information called for in all material
respects and are prepared in accordance with the Commission’s rules and
guidelines applicable thereto. Except as otherwise disclosed in the Offering
Memorandum, to the Parent Guarantor’s knowledge, there are no material
weaknesses or significant deficiencies in the internal controls of the Parent
Guarantor and its subsidiaries, and there has been no change in internal
controls over financial reporting that has materially affected, or is reasonably
likely to materially affect, their internal controls over financial reporting
since the respective dates as of which information is given in the Time of Sale
Information and the Offering Memorandum. The Parent Guarantor does not have
actual knowledge of any fraud, whether or not material, that involves management
or other employees who have a significant role in the internal controls over
financial reporting of the Parent Guarantor and its subsidiaries.
 
 
10

--------------------------------------------------------------------------------

 
 
(cc)         Disclosure Controls and Procedures. The Parent Guarantor has
established and maintains “disclosure controls and procedures,” as defined in
Rules 13a-14(c) and 15d-14(c) under the Exchange Act. The Parent Guarantor’s
“disclosure controls and procedures” are reasonably designed to ensure that (i)
all information, both financial and non-financial, required to be disclosed by
the Parent Guarantor in the reports that it files or submits under the Exchange
Act, is recorded, processed, summarized and reported within the time periods
specified in the rules and regulations under the Exchange Act, and (ii) all such
information is accumulated and communicated to the Parent Guarantor’s management
as appropriate to allow timely decisions regarding required disclosure and to
make the certifications of the relevant chief executive officer and chief
financial officer required under the Exchange Act with respect to such reports.
 
(dd)         Insurance. The Ladder Parties and their subsidiaries have insurance
from insurers of recognized financial responsibility covering their respective
properties, operations, personnel and businesses, including extra expense
coverage insurance, which insurance is in amounts and insures against such
losses and risks as the Ladder Parties’ management teams reasonably believe are
adequate to protect the Ladder Parties and their subsidiaries and their
respective businesses; and none of the Ladder Parties or any of their
subsidiaries have been refused any coverage under insurance policies sought or
applied for; and the Ladder Parties and their subsidiaries have no reason to
believe that they will not be able to renew their existing insurance coverage as
and when such coverage expires or to obtain similar coverage from similar
insurers as may be necessary to continue their respective businesses at a cost
that would not, individually or in the aggregate, have a Material Adverse
Effect.
 
(ee)         No Unlawful Payments. Neither the Ladder Parties nor any of their
subsidiaries, nor, to the knowledge of the Ladder Parties, any director or
officer, nor, to the actual knowledge of the Ladder Parties, any agent,
employee, affiliate or other person associated with or acting on behalf of any
of the Ladder Parties or any of their subsidiaries has (i) used any corporate
funds for any unlawful contribution, gift, entertainment or other unlawful
expense relating to political activity; (ii) made any direct or indirect
unlawful contribution or payment to any foreign or domestic government official,
candidate for office or employee from corporate funds; (iii) violated or is in
violation of any provision of the OECD Convention on Bribery of Foreign Public
Officials in International Business Transactions (the “OECD Convention”), the
Foreign Corrupt Practices Act of 1977, as amended, and the rules and regulations
thereunder (collectively, the “FCPA”) or any similar law or regulation to which
any such person is subject; or (iv) made any unlawful bribe, rebate, payoff,
influence payment, kickback or other unlawful payment. The Ladder Parties and
their subsidiaries have each conducted their businesses in compliance with the
FCPA and any applicable similar law or regulation and have instituted, and
maintain and enforce, policies and procedures designed to ensure, and which are
reasonably expected to continue to ensure, continued compliance therewith.
 
 
11

--------------------------------------------------------------------------------

 
 
(ff)           Compliance with Money Laundering Laws. The operations of the
Ladder Parties and their subsidiaries are and have been conducted at all times
in compliance with applicable financial recordkeeping and reporting
requirements, including of the Bank Secrecy Act, as amended by Title III of the
Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001 (the “USA PATRIOT Act”), the
Currency and Foreign Transactions Reporting Act of 1970, as amended, the money
laundering statutes of all jurisdictions, the rules and regulations under any of
the foregoing, and any related or similar rules, regulations or guidelines
issued, administered or enforced by any governmental agency (collectively, the
“Money Laundering Laws”), and no action, suit or proceeding by or before any
court or governmental agency, authority or body or any arbitrator involving the
Ladder Parties or any of their subsidiaries with respect to the Money Laundering
Laws is pending, nor, to the actual knowledge of the Ladder Parties, threatened.
 
(gg)        No Conflicts with Sanctions Laws. None of the Ladder Parties, any of
their subsidiaries or, to the knowledge of the Ladder Parties, any director,
officer, agent, employee, affiliate or representative of the Ladder Parties or
any of their subsidiaries, is currently the subject or the target of any
sanctions administered or enforced by the U.S. Government, (including, without
limitation, the Office of Foreign Assets Control of the U.S. Department of the
Treasury (“OFAC”)), the United Nations Security Council (“UNSC”), the European
Union, Her Majesty’s Treasury (“HMT”), or other relevant sanctions authority
(collectively, “Sanctions”), nor are any of the Ladder Parties or any of their
subsidiaries located, organized or resident in a country or countries or
territory or territories that is or are the subject of Sanctions; and the Ladder
Parties will not directly or indirectly use the proceeds of the offering of the
Securities hereunder, or lend, contribute or otherwise make available such
proceeds, to any subsidiary, joint venture partner or other person or entity (i)
to fund or facilitate any activities of or business with any person, or in any
country or territory, that, at the time of such funding or facilitation, is the
subject of Sanctions or (ii) in any other manner that will result in a violation
by any person (including any person participating in the transaction, whether as
initial purchaser, advisor, investor or otherwise) of Sanctions.
 
(hh)         Solvency. On and immediately after the Closing Date, each of the
Parent Guarantor, the Company and the Co-Issuer, each with its subsidiaries on a
consolidated basis (after giving effect to the issuance of the Securities and
the other transactions related thereto as described in each of the Time of Sale
Information and the Offering Memorandum) will be Solvent. As used in this
paragraph, the term “Solvent” means, with respect to a particular date and
entity, that on such date (i) the present fair market value (or present fair
saleable value) of the assets of such entity is not less than the total amount
required to pay the liabilities of such entity on its total existing debts and
liabilities (including contingent liabilities) as they become absolute and
matured; (ii) such entity is able to realize upon its assets and pay its debts
and other liabilities, contingent obligations and commitments as they mature and
become due in the normal course of business; (iii) assuming consummation of the
issuance of the Securities as contemplated by this Agreement, the Time of Sale
Information and the Offering Memorandum, such entity is not incurring debts or
liabilities beyond its ability to pay as such debts and liabilities mature; (iv)
such entity is not engaged in any business or transaction, and does not propose
to engage in any business or transaction, for which its property would
constitute unreasonably small capital after giving due consideration to the
prevailing practice in the industry in which such entity is engaged; and (v)
such entity is not a defendant in any civil action that would result in a
judgment that such entity is or would become unable to satisfy.
 
 
12

--------------------------------------------------------------------------------

 
 
(ii)           Senior Indebtedness. The Securities constitute “senior
indebtedness” as such term is defined in any indenture or agreement governing
any outstanding subordinated indebtedness of the Issuers.
 
(jj)           No Restrictions on Subsidiaries. Other than (i) Tuebor Captive
Insurance Company LLC, because of state regulations that require that dividends
may only be made with regulatory approval, (ii) Ladder Capital Securities LLC,
because of Commission and Financial Industry Regulatory Authority, Inc.,
broker–dealer regulations concerning capital levels, allocations and withdrawals
and (iii) except as disclosed in the Time of Sale Information and the Offering
Memorandum, no subsidiary of the Ladder Parties is currently prohibited,
directly or indirectly, under any agreement or other instrument to which it is a
party or is subject, from paying any dividends to any of the Ladder Parties,
from making any other distribution on such subsidiary’s capital stock or similar
ownership interest, from repaying to the Ladder Parties any loans or advances to
such subsidiary from such Ladder Party or from transferring any of such
subsidiary’s properties or assets to any of the Ladder Parties or any of their
subsidiaries, except for any such restrictions that will be permitted by the
Indenture or that are permitted by the indenture, dated as of September 19,
2012, among the Company, the Co-Issuer, and Wilmington Trust, National
Association, as trustee, relating to the Issuers’ $325,000,000 7.375% Senior
Notes due 2017, as amended or supplemented.
 
(kk)         No Broker’s Fees. None of the Ladder Parties and none of their
subsidiaries is a party to any contract, agreement or understanding with any
person (other than this Agreement) that would give rise to a valid claim against
any of them or any Initial Purchaser for a brokerage commission, finder’s fee or
like payment in connection with the offering and sale of the Securities.
 
(ll)           Rule 144A Eligibility. On the Closing Date, the Securities will
not be of the same class as securities listed on a national securities exchange
registered under Section 6 of the Exchange Act or quoted in an automated
inter-dealer quotation system; and each of the Preliminary Offering Memorandum
and the Offering Memorandum, as of its respective date, contains or will contain
all the information that, if requested by a prospective purchaser of the
Securities, would be required to be provided to such prospective purchaser
pursuant to Rule 144A(d)(4) under the Securities Act.
 
(mm)       No Integration. None of the Ladder Parties nor any of their
affiliates (as defined in Rule 501(b) of Regulation D) has, directly or through
any agent, sold, offered for sale, solicited offers to buy or otherwise
negotiated in respect of, any security (as defined in the Securities Act), that
is or will be integrated with the sale of the Securities in a manner that would
require registration of the Securities under the Securities Act.
 
(nn)         No General Solicitation or Directed Selling Efforts. None of the
Ladder Parties nor, to the actual knowledge of the Ladder Parties, any of their
affiliates or any other person acting on such an entity’s behalf (other than the
Initial Purchasers, as to which no representation is made), has (i) solicited
offers for, or offered or sold, the Securities by means of any form of general
solicitation or general advertising within the meaning of Rule 502(c) of
Regulation D or in any manner involving a public offering within the meaning of
Section 4(a)(2) of the Securities Act or (ii) engaged in any directed selling
efforts within the meaning of Regulation S under the Securities Act (“Regulation
S”), and all such persons have complied with the offering restrictions
requirement of Regulation S.
 
 
13

--------------------------------------------------------------------------------

 
 
(oo)         Securities Law Exemptions. Assuming the accuracy of the
representations and warranties of the Initial Purchasers contained in Section
1(b) (including Annex C hereto) and their compliance with their agreements set
forth therein, it is not necessary, in connection with the issuance and sale of
the Securities to the Initial Purchasers and the offer, resale and delivery of
the Securities by the Initial Purchasers in the manner contemplated by this
Agreement, the Time of Sale Information and the Offering Memorandum, to register
the Securities under the Securities Act or to qualify the Indenture under the
Trust Indenture Act.
 
(pp)         No Stabilization. None of the Ladder Parties has taken, directly or
indirectly, any action designed to or that could reasonably be expected to cause
or result in any stabilization or manipulation of the price of the Securities.
 
(qq)         Margin Rules. Neither the issuance, sale and delivery of the
Securities nor the application of the proceeds thereof by the Issuers as
described in each of the Time of Sale Information and the Offering Memorandum
will violate Regulation T, U or X of the Board of Governors of the Federal
Reserve System or any other regulation of such Board of Governors.
 
(rr)           Statistical and Market Data. Nothing has come to the attention of
the Ladder Parties that has caused the Ladder Parties to believe that the
statistical, industry-related and market-related data included or incorporated
by reference in each of the Time of Sale Information and the Offering Memorandum
is not based on or derived from sources that are reliable and accurate in all
material respects and such data agree with the sources from which they are
derived.
 
(ss)         Regulation Disclosure. The disclosures contained in the Time of
Sale Information and the Offering Memorandum under the headings
“Business—Regulation—Regulation as an Investment Adviser,” “—Regulation as a
Broker–Dealer,” and “—Regulation as a Captive Insurance Company” fairly and
accurately summarize in all material respects the matters set forth therein.
 
(tt)           Senior Management. None of the Ladder Parties is aware of any
impending changes to their senior management teams, including, for the Parent
Guarantor, the chief executive officer; president; chief investment officer;
chief strategy officer, general counsel and co-head of securitization; chief
financial officer; head of merchant banking and capital markets; and head of
asset management.
 
(uu)         Information Technology. The information technology systems used by
the Ladder Parties and their subsidiaries are adequate for, and operate and
perform in all material respects as required in connection with, the operation
of their business as currently conducted, except as would not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.
 
(vv)         Regulatory Approvals. Each approval, consent, order, authorization,
designation, declaration or filing by or with any regulatory, administrative or
other governmental body necessary in connection with the execution and delivery
by the Ladder Parties of this Agreement and the consummation of the transactions
herein contemplated has been obtained or made and is in full force and effect
(except such additional steps as may be necessary to qualify the Securities for
offering by the Initial Purchasers under state securities or Blue Sky laws).
 
 
14

--------------------------------------------------------------------------------

 
 
(ww)       Sarbanes–Oxley Compliance. Solely to the extent that the
Sarbanes–Oxley Act of 2002, as amended, and the rules and regulations
promulgated by the Commission and the New York Stock Exchange thereunder
(collectively, the “Sarbanes–Oxley Act”) have been applicable to the Parent
Guarantor, there is and has been no failure on the part of the Parent Guarantor
to comply in all material respects with any provision of the Sarbanes–Oxley Act.
The Parent Guarantor has taken all necessary actions to ensure that it is in
compliance with all provisions of the Sarbanes–Oxley Act that are in effect and
with which it is required to comply (including Section 402 related to loans) as
of the date hereof and is actively taking steps to ensure that it will be in
compliance with other provisions of the Sarbanes–Oxley Act not currently in
effect or which will become applicable to it.
 
4.             Further Agreements of the Ladder Parties. Each of the Ladder
Parties jointly and severally covenant and agree with each Initial Purchaser
that:
 
(a)           Delivery of Copies. The Ladder Parties will deliver, without
charge, to the Initial Purchasers as many copies of the Preliminary Offering
Memorandum, any other Time of Sale Information, any Ladder Written Communication
and the Offering Memorandum (including all amendments and supplements thereto)
as the Representative may reasonably request.
 
(b)          Offering Memorandum, Amendments or Supplements. Before finalizing
the Offering Memorandum or making or distributing any amendment or supplement to
any of the Time of Sale Information or the Offering Memorandum or filing with
the Commission any document that will be incorporated by reference therein, the
Ladder Parties will furnish to the Representative and counsel for the Initial
Purchasers a copy of the proposed Offering Memorandum or such amendment or
supplement or document to be incorporated by reference therein for review, and
will not distribute or file any such proposed Offering Memorandum, amendment or
supplement to which the Representative reasonably objects.
 
(c)           Additional Written Communications. Before using, authorizing,
approving or referring to any Ladder Written Communication, the Ladder Parties
will furnish to the Representative and counsel for the Initial Purchasers a copy
of such written communication for review and will not use, authorize, approve or
refer to any such written communication to which the Representative reasonably
objects.
 
(d)           Notice to the Representative. The Ladder Parties will advise the
Representative promptly, and confirm such advice in writing, (i) of the issuance
by any governmental or regulatory authority of any order preventing or
suspending the use of any of the Time of Sale Information, any Ladder Written
Communication or the Offering Memorandum or the initiation or threatening of any
proceeding for that purpose; (ii) of the occurrence of any event at any time
prior to the completion of the initial offering of the Securities as a result of
which any of the Time of Sale Information, any Ladder Written Communication or
the Offering Memorandum as then amended or supplemented would include any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in the light of the circumstances existing when
such Time of Sale Information, Ladder Written Communication or the Offering
Memorandum is delivered to a purchaser, not misleading; and (iii) of the receipt
by the Ladder Parties of any notice with respect to any suspension of the
qualification of the Securities for offer and sale in any jurisdiction or the
initiation or threatening of any proceeding for such purpose; and the Ladder
Parties will use their reasonable best efforts to prevent the issuance of any
such order preventing or suspending the use of any of the Time of Sale
Information, any Ladder Written Communication or the Offering Memorandum or
suspending any such qualification of the Securities and, if any such order is
issued, will obtain as soon as possible the withdrawal thereof.
 
 
15

--------------------------------------------------------------------------------

 
 
(e)           Time of Sale Information. If at any time prior to the Closing Date
(i) any event shall occur or condition shall exist as a result of which any of
the Time of Sale Information as then amended or supplemented would include any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading or (ii) it is necessary to amend or
supplement any of the Time of Sale Information to comply with law, the Ladder
Parties will immediately notify the Initial Purchasers thereof and forthwith
prepare and, subject to paragraph (b) above, furnish to the Initial Purchasers
such amendments or supplements to any of the Time of Sale Information, or any
document to be filed with the Commission and incorporated by reference therein,
as may be necessary so that the statements in any of the Time of Sale
Information as so amended or supplemented, including any such document to be
incorporated by reference therein, will not, in light of the circumstances under
which they were made, be misleading or so that any of the Time of Sale
Information will comply with law.
 
(f)            Ongoing Compliance of the Offering Memorandum. If at any time
prior to the completion of the initial offering of the Securities (i) any event
shall occur or condition shall exist as a result of which the Offering
Memorandum as then amended or supplemented would include any untrue statement of
a material fact or omit to state any material fact necessary in order to make
the statements therein, in the light of the circumstances existing when the
Offering Memorandum is delivered to a purchaser, not misleading or (ii) it is
necessary to amend or supplement the Offering Memorandum to comply with law, the
Ladder Parties will immediately notify the Initial Purchasers thereof and
forthwith prepare and, subject to paragraph (b) above, furnish to the Initial
Purchasers such amendments or supplements to the Offering Memorandum, or any
document to be filed with the Commission and incorporated by reference therein,
as may be necessary so that the statements in the Offering Memorandum as so
amended or supplemented, including any such document to be incorporated by
reference therein, will not, in the light of the circumstances existing when the
Offering Memorandum is delivered to a purchaser, be misleading or so that the
Offering Memorandum will comply with law.
 
(g)           Blue Sky Compliance. The Issuers will qualify the Securities for
offer and sale under the securities or Blue Sky laws of such jurisdictions as
the Representative shall reasonably request and will continue such
qualifications in effect so long as required for the offering and resale of the
Securities; provided that neither of the Issuers shall be required to (i)
qualify as a foreign corporation or other entity or as a dealer in securities in
any such jurisdiction where it would not otherwise be required to so qualify,
(ii) file any general consent to service of process in any such jurisdiction or
(iii) subject itself to taxation in any such jurisdiction if it is not otherwise
so subject.
 
(h)           Clear Market. During the period from the date hereof through and
including the date that is 60 days after the date hereof each of the Ladder
Parties will not, without the prior written consent of the Representative,
offer, sell, contract to sell or otherwise dispose of any debt securities issued
or guaranteed by any of the Ladder Parties and having a tenor of more than one
year. Notwithstanding the foregoing, the Ladder Parties and their subsidiaries
may offer, sell, contract to sell or otherwise dispose of Permitted Funding
Indebtedness (as defined in the Indenture) without the prior written consent of
the Representative during such 60 day period.
 
 
16

--------------------------------------------------------------------------------

 
 
(i)            Use of Proceeds. The Ladder Parties will apply the net proceeds
from the sale of the Securities as described in each of the Time of Sale
Information and the Offering Memorandum under the heading “Use of Proceeds.”
 
(j)            Supplying Information. While the Securities remain outstanding
and are “restricted securities” within the meaning of Rule 144(a)(3) under the
Securities Act, the Ladder Parties will, during any period in which neither the
Company nor the Parent Guarantor is subject to and in compliance with Section 13
or 15(d) of the Exchange Act, furnish to holders of the Securities and
prospective purchasers of the Securities designated by such holders, upon the
request of such holders or such prospective purchasers, the information required
to be delivered pursuant to Rule 144A(d)(4) under the Securities Act.
 
(k)           DTC. The Ladder Parties will assist the Initial Purchasers in
arranging for the Securities to be eligible for clearance and settlement through
DTC.
 
(l)            No Resales by the Ladder Parties. The Ladder Parties will not,
and will not permit any of their affiliates (as defined in Rule 144 under the
Securities Act) to, resell any of the Securities that have been acquired by any
of them, except for Securities purchased by the Ladder Parties or any of their
affiliates and resold in a transaction registered under the Securities Act.
 
(m)          No Integration. None of the Ladder Parties and their affiliates (as
defined in Rule 501(b) of Regulation D) will, directly or through any agent,
sell, offer for sale, solicit offers to buy or otherwise negotiate in respect
of, any security (as defined in the Securities Act), that is or will be
integrated with the sale of the Securities in a manner that would require
registration of the Securities under the Securities Act.
 
(n)           No General Solicitation or Directed Selling Efforts. None of the
Ladder Parties nor any of their affiliates nor any other person acting on their
behalf (other than the Initial Purchasers, as to which no covenant is given)
will (i) solicit offers for, or offer or sell, the Securities by means of any
form of general solicitation or general advertising within the meaning of Rule
502(c) of Regulation D or in any manner involving a public offering within the
meaning of Section 4(a)(2) of the Securities Act or (ii) engage in any directed
selling efforts within the meaning of Regulation S, and all such persons will
comply with the offering restrictions requirement of Regulation S.
 
(o)           No Stabilization. None of the Ladder Parties, nor, to their
knowledge, any of their affiliates, will, directly or indirectly, take any
action designed to or that could reasonably be expected to cause or result in
any stabilization or manipulation of the price of the Securities.
 
(p)           ERISA. The Ladder Parties will use reasonable best efforts to
conduct their operations to limit participation in each of the Ladder Parties by
“Benefit Plan Investors” so that such participation is not “significant,” (as
such terms are defined in 29 C.F.R. Section 2510.3-101, as modified by Section
3(42) of ERISA) or to otherwise avoid holding “plan assets” within the meaning
of 29 C.F.R. Section 2510.3-101, as modified by Section 3(42) of ERISA.
 
(q)           Investment Company Act. None of the Ladder Parties nor any of
their subsidiaries will invest or otherwise use the proceeds received from the
offering and sale of the Securities in such a manner as would require any of
them to register as an investment company under the Investment Company Act.
 
 
17

--------------------------------------------------------------------------------

 
 
5.             Certain Agreements of the Initial Purchasers. Each Initial
Purchaser hereby represents and agrees that it has not and will not, use,
authorize use of, refer to, or participate in the planning for use of, any
written communication that constitutes an offer to sell or the solicitation of
an offer to buy the Securities other than (i) the Preliminary Offering
Memorandum and the Offering Memorandum, (ii) any written communication that
contains either (a) no “issuer information” (as defined in Rule 433(h)(2) under
the Securities Act) or (b) “issuer information” that was included (including
through incorporation by reference) in the Time of Sale Information or the
Offering Memorandum, (iii) any written communication listed on Annex A or
prepared pursuant to Section 4(c) above (including any electronic road show),
(iv) any written communication prepared by such Initial Purchaser and approved
by the Company in advance in writing or (v) any written communication relating
to or that contains only the preliminary or final terms of the Securities or
their offering and/or other information that was included in the Time of Sale
Information or the Offering Memorandum.
 
6.             Conditions of Initial Purchasers’ Obligations. The obligation of
each Initial Purchaser to purchase Securities on the Closing Date as provided
herein is subject to the performance by each of the Ladder Parties of their
respective covenants and other obligations hereunder and to the following
additional conditions:
 
(a)           Representations and Warranties. The representations and warranties
of the Ladder Parties contained herein shall be true and correct on the date
hereof and on and as of the Closing Date; and the statements of the Ladder
Parties and their respective officers made in any certificates delivered
pursuant to this Agreement shall be true and correct on and as of the Closing
Date.
 
(b)           No Downgrade. Subsequent to the earlier of (A) the Time of Sale
and (B) the execution and delivery of this Agreement, (i) no downgrading shall
have occurred in the rating accorded the Securities or any other debt securities
or preferred stock issued or guaranteed by any of the Ladder Parties or any of
their subsidiaries by any “nationally recognized statistical rating
organization,” as such term is defined under Section 3(a)(62) under the Exchange
Act; and (ii) no such organization shall have publicly announced that it has
under surveillance or review, or has changed its outlook with respect to, its
rating of the Securities or of any other debt securities or preferred stock
issued or guaranteed by any of the Ladder Parties or any of their subsidiaries
(other than an announcement with positive implications of a possible upgrading).
 
(c)           No Material Adverse Change. No event or condition of a type
described in Section 3(e) hereof shall have occurred or shall exist, which event
or condition is not described in each of the Time of Sale Information (excluding
any amendment or supplement thereto) and the Offering Memorandum (excluding any
amendment or supplement thereto) the effect of which in the judgment of the
Representative makes it impracticable or inadvisable to proceed with the
offering, sale or delivery of the Securities on the terms and in the manner
contemplated by this Agreement, the Time of Sale Information and the Offering
Memorandum.
 
(d)          Officer’s Certificate. The Representative shall have received on
and as of the Closing Date a certificate of an executive officer of each of the
Ladder Parties who has specific knowledge of such entity’s financial matters and
is satisfactory to the Representative (i) confirming that such officer has
carefully reviewed the Time of Sale Information and the Offering Memorandum and,
to the knowledge of such officer, the representations set forth in Sections 3(a)
and 3(b) hereof are true and correct, (ii) confirming that the other
representations and warranties of the Ladder Parties in this Agreement are true
and correct in all material respects (except that any representation and
warranty that is qualified as to “materiality” or “Material Adverse Effect”
shall be true and correct in all respects) and that the Ladder Parties have
complied in all material respects with all agreements and satisfied all
conditions on their part to be performed or satisfied hereunder at or prior to
the Closing Date and (iii) to the effect set forth in paragraphs (b) and (c)
above.
 
 
18

--------------------------------------------------------------------------------

 
 
(e)           Comfort Letters. On the date of this Agreement and on the Closing
Date, PricewaterhouseCoopers LLP shall have furnished to the Representative, at
the request of the Issuers, letters, dated the respective dates of delivery
thereof and addressed to the Initial Purchasers, in form and substance
reasonably satisfactory to the Representative, containing statements and
information of the type customarily included in accountants’ “comfort letters”
to underwriters with respect to the financial statements and certain financial
information contained or incorporated by reference in each of the Time of Sale
Information and the Offering Memorandum; provided that the letter delivered on
the Closing Date shall use a “cut-off” date no more than three business days
prior to the Closing Date.
 
(f)            Opinion and Negative Assurance Letter of Counsel for the Issuers.
Kirkland & Ellis LLP, counsel for the Ladder Parties, shall have furnished to
the Representative, at the request of the Ladder Parties, their written opinion
and negative assurance letter, dated the Closing Date and addressed to the
Initial Purchasers, substantially in the form set forth in Annex D hereto.
 
(g)           Opinion and 10b-5 Statement of Counsel for the Initial Purchasers.
The Representative shall have received on and as of the Closing Date an opinion
and 10b-5 statement, addressed to the Initial Purchasers, of Skadden, Arps,
Slate, Meagher & Flom LLP, counsel for the Initial Purchasers, with respect to
such matters as the Representative may reasonably request, and such counsel
shall have received such documents and information as they may reasonably
request to enable them to pass upon such matters.
 
(h)           No Legal Impediment to Issuance. No action shall have been taken
and no statute, rule, regulation or order shall have been enacted, adopted or
issued by any federal, state or foreign governmental or regulatory authority
that would, as of the Closing Date, prevent the issuance or sale of the
Securities; and no injunction or order of any federal, state or foreign court
shall have been issued that would, as of the Closing Date, prevent the issuance
or sale of the Securities.
 
(i)            Good Standing. The Representative shall have received on and as
of the Closing Date satisfactory evidence of the good standing of the Ladder
Parties in their respective jurisdictions of organization and their good
standing in such other jurisdictions as the Representative may reasonably
request, in each case in writing or any standard form of telecommunication, from
the appropriate governmental authorities of such jurisdictions.
 
(j)            DTC. The Securities shall be eligible for clearance and
settlement through DTC.
 
(k)           Indenture and Securities. The Indenture shall have been duly
executed and delivered by a duly authorized officer of each of the Ladder
Parties and the Trustee, and the Securities shall have been duly executed and
delivered by a duly authorized officer of each of the Issuers and duly
authenticated by the Trustee.
 
(l)            Additional Documents. On or prior to the Closing Date, the Ladder
Parties shall have furnished to the Representative such further certificates and
documents as the Representative may reasonably request.
 
 
19

--------------------------------------------------------------------------------

 
 
All opinions, letters, certificates and evidence mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Initial Purchasers.
 
7.             Indemnification and Contribution.
 
(a)           Indemnification of the Initial Purchasers. Each of the Ladder
Parties jointly and severally agrees to indemnify and hold harmless each Initial
Purchaser, its affiliates, directors and officers and each person, if any, who
controls such Initial Purchaser within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act, from and against any and all
losses, claims, damages and liabilities (including, without limitation,
reasonable legal fees and other expenses incurred in connection with any suit,
action or proceeding or any claim asserted, as such fees and expenses are
incurred), joint or several, that arise out of, or are based upon, any untrue
statement or alleged untrue statement of a material fact contained in the
Preliminary Offering Memorandum, any of the other Time of Sale Information, any
Ladder Written Communication or the Offering Memorandum (or any amendment or
supplement thereto) or any omission or alleged omission to state therein a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading, in each case
except insofar as such losses, claims, damages or liabilities arise out of, or
are based upon, any untrue statement or omission or alleged untrue statement or
omission made in reliance upon and in conformity with any information relating
to any Initial Purchaser furnished to the Ladder Parties in writing by such
Initial Purchaser through the Representative expressly for use therein.
 
(b)           Indemnification of the Ladder Parties. Each Initial Purchaser
agrees, severally and not jointly, to indemnify and hold harmless each of the
Ladder Parties, each of their respective directors and officers and each person,
if any, who controls the Ladder Parties within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act to the same extent as the
indemnity set forth in paragraph (a) above, but only with respect to any losses,
claims, damages or liabilities that arise out of, or are based upon, any untrue
statement or omission or alleged untrue statement or omission made in reliance
upon and in conformity with any information relating to such Initial Purchaser
furnished to the Ladder Parties in writing by such Initial Purchaser through the
Representative expressly for use in the Preliminary Offering Memorandum, any of
the other Time of Sale Information, any Ladder Written Communication or the
Offering Memorandum (or any amendment or supplement thereto), it being
understood and agreed that the only such information consists of the following:
the second paragraph, the fourth and fifth sentences of the ninth paragraph and
the eleventh paragraph under the heading “Plan of distribution.”
 
(c)           Notice and Procedures. If any suit, action, proceeding (including
any governmental or regulatory investigation), claim or demand shall be brought
or asserted against any person in respect of which indemnification may be sought
pursuant to either paragraph (a) or (b) above, such person (the “Indemnified
Person”) shall promptly notify the person against whom such indemnification may
be sought (the “Indemnifying Person”) in writing; provided that the failure to
notify the Indemnifying Person shall not relieve it from any liability that it
may have under paragraph (a) or (b) above except to the extent that it has been
materially prejudiced (through the forfeiture of substantive rights or defenses)
by such failure; and provided, further, that the failure to notify the
Indemnifying Person shall not relieve it from any liability that it may have to
an Indemnified Person otherwise than under paragraph (a) or (b) above. If any
such proceeding shall be brought or asserted against an Indemnified Person and
it shall have notified the Indemnifying Person thereof, the Indemnifying Person
shall retain counsel reasonably satisfactory to the Indemnified Person (who
shall not, without the consent of the Indemnified Person, be counsel to the
Indemnifying Person) to represent the Indemnified Person and any others entitled
to indemnification pursuant to this Section 7 that the Indemnifying Person may
designate in such proceeding and shall pay the fees and expenses of such
proceeding and shall pay the reasonable fees and expenses of such counsel
related to such proceeding, as incurred. In any such
 
 
20

--------------------------------------------------------------------------------

 
 
proceeding, any Indemnified Person shall have the right to retain its own
counsel, but the fees and expenses of such counsel shall be at the expense of
such Indemnified Person unless (i) the Indemnifying Person and the Indemnified
Person shall have mutually agreed to the contrary; (ii) the Indemnifying Person
has failed within a reasonable time to retain counsel reasonably satisfactory to
the Indemnified Person; (iii) the Indemnified Person shall have reasonably
concluded that there may be legal defenses available to it that are different
from or in addition to those available to the Indemnifying Person; or (iv) the
named parties in any such proceeding (including any impleaded parties) include
both the Indemnifying Person and the Indemnified Person and the Indemnified
Person shall have reasonably concluded that representation of both parties by
the same counsel would be inappropriate due to actual or potential differing
interests between them. It is understood and agreed that the Indemnifying Person
shall not, in connection with any proceeding or related proceeding in the same
jurisdiction, be liable for the fees and expenses of more than one separate firm
(in addition to any local counsel) for all Indemnified Persons, and that all
such reasonable fees and expenses shall be reimbursed as they are incurred. Any
such separate firm for any Initial Purchaser, its affiliates, directors and
officers and any control persons of such Initial Purchaser shall be designated
in writing by Deutsche Bank Securities Inc. and any such separate firm for the
Ladder Parties, their respective directors and officers and any control persons
of the Ladder Parties shall be designated in writing by the Ladder Parties. The
Indemnifying Person shall not be liable for any settlement of any proceeding
effected without its written consent, but if settled with such consent or if
there be a final judgment for the plaintiff, the Indemnifying Person agrees to
indemnify each Indemnified Person from and against any loss or liability by
reason of such settlement or judgment. Notwithstanding the foregoing sentence,
if at any time an Indemnified Person shall have requested that an Indemnifying
Person reimburse the Indemnified Person for reasonable fees and expenses of
counsel as contemplated by this paragraph, the Indemnifying Person shall be
liable for any settlement of any proceeding effected without its written consent
if (i) such settlement is entered into more than 30 days after receipt by the
Indemnifying Person of such request and (ii) the Indemnifying Person shall not
have reimbursed the Indemnified Person in accordance with such request prior to
the date of such settlement. No Indemnifying Person shall, without the written
consent of the Indemnified Person, effect any settlement of any pending or
threatened proceeding in respect of which any Indemnified Person is or could
have been a party and indemnification could have been sought hereunder by such
Indemnified Person, unless such settlement (x) includes an unconditional release
of such Indemnified Person, in form and substance reasonably satisfactory to
such Indemnified Person, from all liability on claims that are the subject
matter of such proceeding and (y) does not include any statement as to or any
admission of fault, culpability or a failure to act by or on behalf of any
Indemnified Person.
 
(d)           Contribution. If the indemnification provided for in paragraph (a)
or (b) above is unavailable to an Indemnified Person or insufficient in respect
of any losses, claims, damages or liabilities referred to therein, then each
Indemnifying Person under such paragraph, in lieu of indemnifying such
Indemnified Person thereunder, shall contribute to the amount paid or payable by
such Indemnified Person as a result of such losses, claims, damages or
liabilities (i) in such proportion as is appropriate to reflect the relative
benefits received by the Ladder Parties on the one hand and the Initial
Purchasers on the other from the offering of the Securities or (ii) if the
allocation provided by clause (i) is not permitted by applicable law, in such
proportion as is appropriate to reflect not only the relative benefits referred
to in clause (i) but also the relative fault of the Ladder Parties on the one
hand and the Initial Purchasers on the other in connection with the statements
or omissions that resulted in such losses, claims, damages or liabilities, as
well as any other relevant equitable considerations. The relative benefits
received by the Ladder Parties on the one hand and the Initial Purchasers on the
other shall be deemed to be in the same respective proportions as the net
proceeds (before deducting expenses) received by the Ladder Parties from the
sale of the Securities and the total discounts and commissions received by the
Initial Purchasers in connection therewith, as provided in this Agreement, bear
to the aggregate offering price of the Securities. The relative fault of the
Ladder Parties on the one hand and the Initial Purchasers on the other shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by the Ladder Parties or by the
Initial Purchasers and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
 
 
21

--------------------------------------------------------------------------------

 
 
(e)           Limitation on Liability. The Ladder Parties and the Initial
Purchasers agree that it would not be just and equitable if contribution
pursuant to this Section 7 were determined by pro rata allocation (even if the
Initial Purchasers were treated as one entity for such purpose) or by any other
method of allocation that does not take account of the equitable considerations
referred to in paragraph (d) above. The amount paid or payable by an Indemnified
Person as a result of the losses, claims, damages and liabilities referred to in
paragraph (d) above shall be deemed to include, subject to the limitations set
forth above, any legal or other expenses incurred by such Indemnified Person in
connection with any such action or claim. Notwithstanding the provisions of this
Section 7, in no event shall an Initial Purchaser be required to contribute any
amount in excess of the amount by which the total discounts and commissions
received by such Initial Purchaser with respect to the offering of the
Securities exceeds the amount of any damages that such Initial Purchaser has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. The Initial Purchasers’ obligations to contribute
pursuant to this Section 7 are several in proportion to their respective
purchase obligations hereunder and not joint.
 
(f)            Non-Exclusive Remedies. The remedies provided for in this Section
7 are not exclusive and shall not limit any rights or remedies that may
otherwise be available to any Indemnified Person at law or in equity.
 
8.             Termination. This Agreement may be terminated in the absolute
discretion of the Representative, by notice to the Company, if after the
execution and delivery of this Agreement and on or prior to the Closing Date (i)
trading generally shall have been suspended or materially limited on the New
York Stock Exchange or the NASDAQ Stock Market or in the over-the-counter
market; (ii) trading of any securities issued or guaranteed by any of the Ladder
Parties shall have been suspended on any exchange or in any over-the-counter
market; (iii) a general moratorium on commercial banking activities shall have
been declared by federal or New York State authorities; or (iv) there shall have
occurred any outbreak or escalation of hostilities or any change in financial
markets or any calamity or crisis, either within or outside the United States,
that, in the judgment of the Representative, is material and adverse and makes
it impracticable or inadvisable to proceed with the offering, sale or delivery,
of the Securities on the terms and in the manner contemplated by this Agreement,
the Time of Sale Information and the Offering Memorandum.
 
9.             Defaulting Initial Purchaser.
 
(a)           If, on the Closing Date, any Initial Purchaser defaults on its
obligation to purchase the Securities that it has agreed to purchase hereunder,
the non-defaulting Initial Purchasers may in their discretion arrange for the
purchase of such Securities by other persons satisfactory to the Company on the
terms contained in this Agreement. If, within 36 hours after any such default by
any Initial Purchaser, the non-defaulting Initial Purchasers do not arrange for
the purchase of such Securities, then the Issuers shall be entitled to a further
period of 36 hours within which to procure other persons satisfactory to the
non-defaulting Initial Purchasers to purchase such Securities on such terms. If
other persons become obligated or agree to purchase the Securities of a
defaulting Initial Purchaser, either the non-defaulting Initial Purchasers or
the Company may postpone the Closing Date for up to five full business days in
order to effect any changes that in the opinion of counsel for the Issuers or
counsel for the Initial Purchasers may be necessary in the Time of Sale
Information, the Offering Memorandum or in any other document or arrangement,
and the Issuers agree to promptly prepare any amendment or supplement to the
Time of Sale Information or the Offering Memorandum that effects any such
changes. As used in this Agreement, the term “Initial Purchaser” includes, for
all purposes of this Agreement unless the context otherwise requires, any person
not listed on Schedule 1 hereto that, pursuant to this Section 9, purchases
Securities that a defaulting Initial Purchaser agreed but failed to purchase.
 
 
22

--------------------------------------------------------------------------------

 
 
(b)           If, after giving effect to any arrangements for the purchase of
the Securities of a defaulting Initial Purchaser or Initial Purchasers by the
non-defaulting Initial Purchasers and the Company as provided in paragraph (a)
above, the aggregate principal amount of such Securities that remains
unpurchased does not exceed one-eleventh of the aggregate principal amount of
all the Securities, then the Issuers shall have the right to require each
non-defaulting Initial Purchaser to purchase the principal amount of Securities
that such Initial Purchaser agreed to purchase hereunder plus such Initial
Purchaser’s pro rata share (based on the principal amount of Securities that
such Initial Purchaser agreed to purchase hereunder) of the Securities of such
defaulting Initial Purchaser or Initial Purchasers for which such arrangements
have not been made.
 
(c)            If, after giving effect to any arrangements for the purchase of
the Securities of a defaulting Initial Purchaser or Initial Purchasers by the
non-defaulting Initial Purchasers and the Company as provided in paragraph (a)
above, the aggregate principal amount of such Securities that remains
unpurchased exceeds one-eleventh of the aggregate principal amount of all the
Securities, or if the Issuers shall not exercise the right described in
paragraph (b) above, then this Agreement shall terminate without liability on
the part of the non-defaulting Initial Purchasers. Any termination of this
Agreement pursuant to this Section 9 shall be without liability on the part of
the Issuers, except that the Issuers will continue to be liable for the payment
of expenses as set forth in Section 10 hereof and except that the provisions of
Section 7 hereof shall not terminate and shall remain in effect.
 
(d)           Nothing contained herein shall relieve a defaulting Initial
Purchaser of any liability it may have to the Ladder Parties or any
non-defaulting Initial Purchaser for damages caused by its default.
 
10.           Payment of Expenses.
 
(a)           Whether or not the transactions contemplated by this Agreement are
consummated or this Agreement is terminated, the Ladder Parties jointly and
severally agree to pay or cause to be paid all costs and expenses incident to
the performance of their respective obligations hereunder, including without
limitation, (i) the costs incident to the authorization, issuance, sale,
preparation and delivery of the Securities and any taxes payable in that
connection; (ii) the costs incident to the preparation and printing of the
Preliminary Offering Memorandum, any other Time of Sale Information, any Ladder
Written Communication and the Offering Memorandum (including any amendment or
supplement thereto) and the distribution thereof; (iii) the costs of reproducing
and distributing each of the Transaction Documents; (iv) the fees and expenses
of the Issuers’ counsel and independent accountants; (v) the fees and expenses
incurred in connection with the registration or qualification and determination
of eligibility for investment of the Securities under the laws of such
jurisdictions as the Representative may designate and the preparation, printing
and distribution of a Blue Sky Memorandum (including the related fees and
expenses of counsel for the Initial Purchasers); (vi) any fees charged by rating
agencies for rating the Securities; (vii) the fees and expenses of the Trustee
and any paying agent (including related fees and expenses of any counsel to such
parties); (viii) all expenses and application fees incurred in connection with
the approval of the Securities for book-entry transfer by DTC; and (ix) all
expenses incurred by the Issuers in connection with any “road show” presentation
to potential investors.
 
 
23

--------------------------------------------------------------------------------

 
 
(b)           If (i) this Agreement is terminated pursuant to Section 8, (ii)
the Issuers for any reason fail to tender the Securities for delivery to the
Initial Purchasers or (iii) the Initial Purchasers decline to purchase the
Securities for any reason permitted under this Agreement, the Ladder Parties
jointly and severally agree to reimburse the Initial Purchasers for all
out-of-pocket costs and expenses (including the fees and expenses of their
counsel) reasonably incurred by the Initial Purchasers in connection with this
Agreement and the offering contemplated hereby.
 
11.           Persons Entitled to Benefit of Agreement. This Agreement shall
inure to the benefit of and be binding upon the parties hereto and their
respective successors and any controlling persons referred to herein, and the
affiliates, officers and directors of each Initial Purchaser referred to in
Section 7 hereof. Nothing in this Agreement is intended or shall be construed to
give any other person any legal or equitable right, remedy or claim under or in
respect of this Agreement or any provision contained herein. No purchaser of
Securities from any Initial Purchaser shall be deemed to be a successor merely
by reason of such purchase.
 
12.           Survival. The respective indemnities, rights of contribution,
representations, warranties and agreements of the Ladder Parties and the Initial
Purchasers contained in this Agreement or made by or on behalf of the Ladder
Parties or the Initial Purchasers pursuant to this Agreement or any certificate
delivered pursuant hereto shall survive the delivery of and payment for the
Securities and shall remain in full force and effect, regardless of any
termination of this Agreement or any investigation made by or on behalf of the
Ladder Parties or the Initial Purchasers.
 
13.           Certain Defined Terms. For purposes of this Agreement, (a) except
where otherwise expressly provided, the term “affiliate” has the meaning set
forth in Rule 405 under the Securities Act; (b) the term “business day” means
any day other than a day on which banks are permitted or required to be closed
in New York City; (c) the term “subsidiary” has the meaning set forth in Rule
405 under the Securities Act; (d) the term “Exchange Act” means the Securities
Exchange Act of 1934, as amended; and (e) the term “written communication” has
the meaning set forth in Rule 405 under the Securities Act.
 
14.           Compliance with USA Patriot Act. In accordance with the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)), the Initial Purchasers are required to obtain, verify
and record information that identifies their respective clients, including the
Ladder Parties, which information may include the name and address of their
respective clients, as well as other information that will allow the Initial
Purchasers to properly identify their respective clients.
 
15.           Miscellaneous.
 
(a)           Authority of the Representative. Any action by the Initial
Purchasers hereunder may be taken by Deutsche Bank Securities Inc. on behalf of
the Initial Purchasers, and any such action taken by Deutsche Bank Securities
Inc. shall be binding upon the Initial Purchasers.
 
(b)           Notices. All notices and other communications hereunder shall be
in writing and shall be deemed to have been duly given if mailed or transmitted
and confirmed by any standard form of telecommunication. Notices to the Initial
Purchasers shall be given to the Representative c/o Deutsche Bank Securities
Inc., 60 Wall Street, 4th Floor, New York, New York 10005 (fax: (212) 797-9344);
Attention: Syndicate Manager. Notices to the Ladder Parties shall be given to
them at Ladder Capital Corp, Ladder Capital Finance Holdings LLLP, Ladder
Capital Finance Corporation, 345 Park Avenue, 8th Floor, New York, New York,
10154 (fax: (212) 715-3170); Attention: Marc Fox and Pamela McCormack.
 
 
24

--------------------------------------------------------------------------------

 
 
(c)           Governing Law. This Agreement and any claim, controversy or
dispute arising under or related to this Agreement shall be governed by and
construed in accordance with the laws of the State of New York. The Ladder
Parties and each of the Initial Purchasers agree that any suit or proceeding
arising in respect of this Agreement or the Initial Purchasers’ engagement will
be tried exclusively in the U.S. District Court for the Southern District of New
York or, if that court does not have subject matter jurisdiction, in any state
court located in The City and County of New York and the Ladder Parties and the
Initial Purchasers agree to submit to the jurisdiction of, and to venue in, such
courts.
 
(d)           The Ladder Parties and each of the Initial Purchasers hereby
irrevocably waive, to the fullest extent permitted by applicable law, any and
all right to trial by jury in any legal proceeding arising out of or relating to
this Agreement or the transactions contemplated hereby.
 
(e)           Counterparts. This Agreement may be signed in counterparts (which
may include counterparts delivered by any standard form of telecommunication),
each of which shall be an original and all of which together shall constitute
one and the same instrument.
 
(f)            Amendments or Waivers. No amendment or waiver of any provision of
this Agreement, nor any consent or approval to any departure therefrom, shall in
any event be effective unless the same shall be in writing and signed by the
parties hereto.
 
(g)           Headings. The headings herein are included for convenience of
reference only and are not intended to be part of, or to affect the meaning or
interpretation of, this Agreement.
 
[Signature Pages Follow]
 
 
 
 
 
25

--------------------------------------------------------------------------------

 
 
If the foregoing is in accordance with your understanding, please indicate your
acceptance of this Agreement by signing in the space provided below.
 

 
Very truly yours,
       
LADDER CAPITAL FINANCE HOLDINGS LLLP
   
By: Ladder Capital Corp, its General Partner
           
By:
 
     
Name:
       
Title:
                         
LADDER CAPITAL FINANCE CORPORATION
           
By:
 
     
Name:
       
Title:
                         
LADDER CAPITAL CORP
           
By:
 
     
Name:
       
Title:
               
LADDER MIDCO LLC
 
LADDER MIDCO III LLC
 
LADDER MIDCO II LLC
 
LADDER MEMBER CORPORATION
 
LADDER CAPITAL FINANCE PORTFOLIO LLC
 
LCR INCOME I LP LLC
 
LADDER CAPITAL REALTY II LLC
 
LADDER CAPITAL FINANCE PORTFOLIO II LLC
 
LADDER CAPITAL FINANCE LLC
 
LADDER CAPITAL CRE EQUITY LLC
 
LADDER GRACE LAKE MEMBER LLC
 
ONP JV MEMBER LLC
 
LVT JV MEMBER LLC
 
IOP JV MEMBER LLC
 
ONP ROOFTOP JV MEMBER LLC
 
CANPAC JV MEMBER LLC
                     
By:
 
     
Name:
       
Title:
Authorized Signatory
 

 
 
[Signature Page to Purchase Agreement]

--------------------------------------------------------------------------------

 
 
The foregoing is hereby confirmed and accepted by the Initial Purchasers as of
the date first above written.


DEUTSCHE BANK SECURITIES INC.
 
For itself and on behalf of the
several Initial Purchasers listed
on Schedule 1 hereto.
 

 
By:
 
     
Name:
       
Title:
Authorized Signatory
                       
By:
 
     
Name:
       
Title:
Authorized Signatory
 